Citation Nr: 0640251	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disability, prior to September 26, 2003, and in 
excess of 40 percent, effective from September 26, 2003.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel





INTRODUCTION

The veteran had active service from May 1953 to April 1955.  

This appeal before the Board of Veterans' Appeals (Board) 
arises from a February 2003 rating decision in which the RO 
granted a disability rating of 20 percent for lumbosacral 
strain effective August 29, 2002.  The veteran filed a notice 
of disagreement (NOD) with the assigned rating in April 2003, 
and the RO issued a statement of the case (SOC) in July 2003.  
The appellant filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in September 2003.  The 
RO in an April 2006 rating decision granted a disability 
rating of 40 percent for lumbosacral strain effective 
September 26, 2003.

In August 2005, the Board remanded this matter to the RO to 
arrange for the appellant to undergo a contemporaneous VA 
medical examination.  See 38 U.S.C.A. § 5103A (West 2002).

For the reasons expressed below, this matter is again being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.

REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim for lumbosacral strain on 
appeal is warranted, even though such action will, 
regrettably, further delay a final decision on the 
appellant's claim.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In September 2005, the Board remanded to the RO the matter on 
appeal to afford the veteran a VA examination to obtain 
medical findings and opinion needed to adjudicate the claim.  
Although a VA examination was conducted in January 2006, the 
examiner did not indicate that the requested electromyelogram 
(EMG) and nerve conduction studies (NCS) were performed.  
Reports of an EMG and NCS are not associated with the claims 
file.  The examiner was requested to perform range of motion 
studies and to state what is the normal range of motion of 
the lumbosacral spine, identify and assess any objective 
evidence of pain, indicate whether the veteran has a listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  

Additionally, the examiner was requested to describe the 
extent of any incoordination, weakened movement and excess 
fatigability on use, to assess to the extent possible the 
functional impairment due to incoordination, weakened 
movement and excess fatigability on use in terms of 
additional degrees of limitation of motion.  The examiner was 
requested to also express an opinion concerning whether there 
would be additional limits on functional ability on repeated 
use or during flare-ups.

If neurological involvement was identified, the examiner was 
requested to identify the nerve(s) and all neurological 
symptoms to include reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as to their severity.  
The examiner was also asked to indicate whether the degree of 
paralysis was complete or incomplete.  If incomplete whether 
the degree was moderate, moderately severe, or severe.  Any 
functional impairment of the lower extremities due to disc 
disease should be identified.  The examiner was requested to 
elicit a history concerning the frequency and duration of 
incapacitating episodes necessitating bed rest and treatment 
by a physician.  A complete rationale for any opinion should 
have been included in the report.

The January 2006 VA examination report does not contain the 
requested medical findings as stated above.  Hence, the 
medical opinion, as given, is insufficient to decide the 
claim on appeal.

Under the circumstances, the Board finds that Stegall 
requires that this case be remanded to the RO to obtain an 
EMG, NCS, and a statement that includes all requested medical 
opinions.  Given that the requested tests and reports were 
not provided on the last VA examination in January 2006, the 
veteran must be afforded a new examination.  See 38 U.S.C.A. 
§ 5103A (West 2002).

Prior to obtaining further medical opinion, the RO should 
associate with the claims file all outstanding pertinent 
medical records.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of medical records and any 
additional private and VA medical records 
pertaining to diagnosis and treatment of 
the veteran's low back condition.

2. The RO should ask the appellant to 
submit all pertinent evidence in his 
possession that is not already of 
record, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO 
should ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that 
he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination, by a physician, at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include electromyelogram 
(EMG) and nerve conduction studies (NCS), 
neurological assessment and range of 
motion studies of the lumbosacral spine 
should be accomplished and all clinical 
findings should be reported in detail. 
The examination report should include the 
following: 

a)  The examiner is requested to state 
the normal range of motion of the 
lumbosacral spine.  The examiner should 
identify and assess any objective 
evidence of pain.  The examiner should 
indicate whether the veteran has a 
listing of the whole spine to the 
opposite side, a positive Goldthwaite's 
sign, marked limitation of forward 
bending in a standing position, loss of 
lateral motion with osteoarthritic 
changes, narrowing or irregularity of 
joint space, or abnormal mobility on 
forced motion.  

b) The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

c)  If neurological involvement is 
identified, the examiner is requested to 
identify the nerve(s) and all 
neurological symptoms to include reflex 
changes, characteristic pain, and muscle 
spasm, and express an opinion as to their 
severity.  The examiner is also asked to 
indicate whether a degree of paralysis is 
complete or incomplete.  If incomplete 
whether the degree is moderate, 
moderately severe, or severe.  Any 
functional impairment of the lower 
extremities due to disc disease should be 
identified.  In addition, the examiner 
should elicit a history concerning the 
frequency and duration of incapacitating 
episodes necessitating bed rest and 
treatment by a physician.  

5.  The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or the U.S. Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



